DETAILED ACTION
1. 	This Office Action is in response to the Amendment filed on 7/4/2022. Claims 1-10 are pending in the application. Claims 4-10 are withdrawn due to a previous restriction requirement.  

Claim Analysis
2.	Summary of Claim 1:
A boric acid-containing polyvinyl alcohol nanoparticle, comprising 

a polyvinyl alcohol particle and a boric acid, 

wherein the boric acid is crosslinked to the polyvinyl alcohol particle by covalent bonds.

 
Claim Rejections - 35 USC § 103


3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-3 are rejected under 35 U.S.C. 103 as obvious over Lam et al. (US PG Pub 2018/0243442 A1; as listed on the IDS dated 7/12/2022.)
	Regarding claim 1, Lam et al. teach a nanoparticle including at least one polyvinyl alcohol substituted with one or more moieties selected from a therapeutic agent having a boronic acid moiety, wherein the therapeutic agent is covalently linked to the polyvinyl alcohol (Abstract).
	Lam et al. do not particularly teach the boronic acid moiety is boric acid.
	Although the reference fails to incorporate boric acid as the therapeutic agent, the similarity between the chemical structures having boric acid as the boronic acid moiety are sufficiently close enough that it would have been obvious to one of ordinary skill in the art at the time the invention was made to make the claimed nanoparticle with boric acid covalently linked to the polyvinyl alcohol.   Furthermore, a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities (MPEP §2144.09). The case law has also states that “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). 
	Regarding claim 2, Lam et al. teach the optimal particle size for the nanoparticle is from 10 to 100 nm [0003] thereby reading on the claimed range of between 5 nm and 250 nm.
	Regarding claim 3, Lam et al. do not particularly teach the content of boron atoms in the nanoparticle. 
	However, Lam et al. teach a substantially identical process of forming the nanoparticle, wherein the nanoparticle is formed by providing a polyvinyl alcohol aqueous solution and a non-aqueous solvent such as dimethyl sulfoxide [0313], wherein DMSO is the same solvent used in the instant specification [0091]. Lam et al. teach the molecular weight of the polyvinyl alcohol is from 10 KDa to about 200 KDa (Abstract) which falls within the same range as the molecular weight for the polyvinyl alcohol as described in the instant specification (not more than 300,000; instant specification [0010]). Since the methods and the components for forming the nanoparticle of Lam et al. is substantially identical to the method of and components for forming the nanoparticle as described in the instant specification, it is expected that the nanoparticle of Lam et al. will have the same Boron content as required by the instant claims.  Case law has held that claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position. In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.

	Response to Arguments
5.	Applicant’s arguments, see p. 1-4, filed 7/4/2022, with respect to the rejections of claims 1-3 under 102/103 over Wang, et al. (“The Elastic Property of Polyvinyl Alcohol Gel with Boric Acid as a Crosslinking Agent”, Journal of Applied Polymer Science, Volume 74, Issue 13, 1999, pp. 3046-3052; as listed on the IDS dated 9/18/2020) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Lam et al.

Conclusion
6.	Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 7/12/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARRIE L REUTHER/Primary Examiner, Art Unit 1763